Hubbard, J.
It is contended by the defendant, that the writing in the hands of his agent was the authority under which he acted, and that it not only ought to have been read to the jury, but that parol evidence should not have been admitted to vary or control it. There is no doubt oí the correctness of the principle asserted in this position. An agent, appointed by a writing which defines and limits his authority, is subject to its terms ; and acts done by him, not within the scope of the authority, cannot bind his principal ; and a person who trades with such agent must examine, for himself, whether the agent is acting under written instructions ; and the principal will not be bound because such person was ignorant of their existence. It is his duty to inquire, when by his bargain or sale he expects to bind a third person. But in the present case the paper relied upon by the defendant was not an authority defining and limiting the power of the agent. It was an unsigned memorandum or schedule, intended apparently to assist the memory of the agent as to the several articles to be purchased, and not to guide or control his judgment, or to aifect in any way the rights of third persons. The parol directions to the agent were, we think, rightly admitted as evidence of his authority to make the purchase.
*137In respect to the memorandum book kept by the defendant with his agent in Boston, the directions entered in it were neither a part of the res gestee, nor did they touch the authority of the agent who purchased the barrels. They related merely to the disposition of the goods, after their delivery in Boston by the various persons from whom they might be purchased ; and the book could not be received hi evidence, to affect the bargain by the defendant’s agent with the plaintiffs.
The letters, also, which passed between the agent in Boston and the defendant, are subject to the same observations that have been made respecting the memorandum book, and were rightly excluded. Where letters between one of the parties and a third person are parts of the transaction, they are properly admissible, as forming a portion of the case. But these letters were neither written to the plaintiffs nor to the defendant’s agent who purchased of them, and are therefore not admissible, as connected with or controlling the purchase.
The last objection raised by the defendant is, that this sale, being of goods for the price of fifty dollars or more, and there being no note or memorandum in writing of the bargain, nor any earnest given to bind the bargain, the'contraer is not binding on the defendant, for want of a delivery of the goods to the plaintiffs themselves, or proof of acceptance thereof by them. The authorities cited by the defendant’s counsel, and upon which he relies, go to establish the doctrine that a constructive delivery to a wharfinger or a "shipmaster, or to other persons engaged in receiving the goods of others, will not be a compliance with the statute of frauds, to bind the party as having accepted the goods. There was also, apparently, a leaning in the mind of Lord Chief Justice Abbott to the opinion that the terms of the statute must be literally complied with; that is, that there must be an acceptance of the goods by the purchaser himself. Hanson v. Armitage, 1 Dowl. & Ryl. 131.
We are fully of opinion that the acceptance must be *138' ~ / proved by some clear and unequivocal act of the party to be charged. The statute by its language requires it, and the construction it has received gives full force to that language. But we cannot say that, to bind the purchaser, the acceptance can only be by him personally. The statute in terms provides that an agent may bind his principal by a memorandum in writing. If, then, an agent can purchase, we think it clearly follows — there being no prohibitory clause — that an agent duly authorized may also receive property purchased, and thus bind the principal. It is in accordance with the rights and duties of principals and agents in other cases, and for the furtherance of trade and commerce. In the present case, it was proved that the plaintiffs transported the barrels to Boston, and delivered them at the place where the purchaser’s agent directed, and that the agent in Boston afterwards shipped them to the port at the South where the defendant had given general directions to have his barrels sent; and we are of opinion, with the learned judge who tried the cause in the court below, that this was a sufficient acceptance of the goods, within the statute. There was a delivery by the vendors to an agent authorized to receive, an acceptance by him, and a forwarding of them to the place appointed by the principal. These acts are direct and unequivocal, and constitute a transfer of the property from the seller to the purchaser, who, in consequence of it, is bound to pay the price of the purchase.

Exceptions overruled.